        Case 8:20-cv-02268-DOC-DFM Document 28 Filed 12/10/20 Page 1 of 4 Page ID #:1691
Name and address:
                          Michael S. Shuster
                   Holwell Shuster & Goldberg LLP
                        425 Lexington Avenue
                      New York, New York 10017
                 T: (646) 837-5151; F: (646) 837-5150

                                              UNITED STATES DISTRICT COURT
                                             CENTRAL DISTRICT OF CALIFORNIA

                                                                            CASE NUMBER
ACE PROPERTY AND CASUALTY INSURANCE COMPANY
                                      Plaintiff(s),                                           8:20 cv 02268 DOC (DFM)

                  v.
                                                                              APPLICATION OF NON-RESIDENT ATTORNEY
MCKESSON CORPORATION, et al.                                                        TO APPEAR IN A SPECIFIC CASE
                                                        Defendant(s),                      PRO HAC VICE
INSTRUCTIONS FOR APPLICANTS
(1) The attorney seeking to appear pro hac vice must complete Section I of this Application, personally sign, in ink, the certification in
    Section II, and have the designated Local Counsel sign in Section III. ELECTRONIC SIGNATURES ARE NOT ACCEPTED. Space to
    supplement responses is provided in Section IV. The applicant must also attach a Certificate of Good Standing (issued within the last 30
    days) from every state bar to which he or she is admitted; failure to do so will be grounds for denying the Application. Scan the
    completed Application with its original ink signature, together with any attachment(s), to a single Portable Document Format (PDF) file.
(2) Have the designated Local Counsel file the Application electronically using the Court's electronic filing system ("Motions and Related
    Filings => Applications/Ex Parte Applications/Motions/Petitions/Requests => Appear Pro Hac Vice (G-64)"), attach a Proposed Order
    (using Form G-64 ORDER, available from the Court's website), and pay the required $500 fee online at the time of filing (using a credit
    card). The fee is required for each case in which the applicant files an Application. Failure to pay the fee at the time of filing will be
    grounds for denying the Application. Out-of-state federal government attorneys are not required to pay the $500 fee. (Certain
    attorneys for the United States are also exempt from the requirement of applying for pro hac vice status. See L.R. 83-2.1.4.) A copy of the
    G-64 ORDER in Word or WordPerfect format must be emailed to the generic chambers email address. L.R. 5-4.4.2.
SECTION I - INFORMATION
Shuster, Michael S.
Applicant's Name (Last Name, First Name & Middle Initial)                                          check here if federal government attorney
Holwell Shuster & Goldberg LLP
Firm/Agency Name
425 Lexington Avenue                                                    (646) 837-5151                         (646) 837-5150
14th Floor                                                              Telephone Number                       Fax Number
Street Address
New York, New York 10017                                                                        mshuster@hsgllp.com
City, State, Zip Code                                                                               E-mail Address

I have been retained to represent the following parties:
ACE Property & Casualty Insurance Company                               ✖   Plaintiff(s)    Defendant(s)      Other:
                                                                            Plaintiff(s)    Defendant(s)      Other:
Name(s) of Party(ies) Represented

List all state and federal courts (including appellate courts) to which the applicant has been admitted, and provide the current status of his or
her membership. Use Section IV if more room is needed, or to provide additional information.

                  Name of Court                          Date of Admission            Active Member in Good Standing? (if not, please explain)
New York                                                     3/2/1987               Yes
U.S. Dist. Ct., Southern District of NY                      2/26/1991              Yes
U.S. Dist. Ct., Eastern District of NY                       9/20/1994              Yes

G-64 (09/20)               APPLICATION OF NON-RESIDENT ATTORNEY TO APPEAR IN A SPECIFIC CASE PRO HAC VICE                              Page 1 of 3
Case 8:20-cv-02268-DOC-DFM Document 28 Filed 12/10/20 Page 2 of 4 Page ID #:1692



~~;d~~;~ses in which the applicant has applied to this Court for pro hac vice status in the previous three years (contmue m Section f\' tf

       Case Number                                     Title o( Aclion                           Date o{Aeplrca11on




 If any pro liac vice applications submitted within the past three (3) years have been denied by the Court, please explain:




   Attorneys must be registered for the Court's electronic filing system to practice pro hac vice in tlr is Court. Submission
   of this Application will constitute your registration (or re-registration) to use tliat system. If the Court signs an Order
   granting your Application, visit www.pacer.gov to complete the registration process and activate your e-filing
   privileges in the Central District of California.

             SECTION II - CERTIFICATION

             I declare under penalty of perjury that:

             (l) All of the above information is true and correct.
             (2) I am not a resident of the State of California. I am not regularly employed in, or engaged in
                 substantial business, professional, or other activities in the State of California.
             (3) I am not currently suspended fro m and h ave never been disbarred from practice in any court.
             (4) I am familiar with the Court's Local Civil a nd Criminal Rules, the Federal Rules of Civil and
                 Criminal Procedure, and the Federal Rules of Evidence.
             (5) I designate the attorney listed in Section Ill below, who is a member in good standing of the Bar
                 of this Court and maintains an office in the Central District of California for the practice oflaw, in
                 which the attorney is physically present on a regular basis to conduct business, as local counsel
                 pursuant to Local Rule 83-2.1.3.4.

                  Dated   l)e.u , ~ &0 ';\-.()
                                       1
                                       '




   G-64 (09/20)               APPLICATION OF NON-RESIDENT ATTORN EY TO APPEAR IN A PECIFIC CASE PRO HAC V ICE                          Page 2 of3
        Case 8:20-cv-02268-DOC-DFM Document 28 Filed 12/10/20 Page 3 of 4 Page ID #:1693

 SECflON Ht - DESIGNATION OF LOCAL COUNSEL
 Endres, RicbardS_
 Desigriee's Narne. (Last Name" FiJ:st Name & Midc{fe. foitial)
 London Ei-sdte.r LLP
 Firm/ Agency Name

 2505 McCabe Way                                                   {9-!9) 151-USSO                             (9~9) 151-1"553
                                                                   Te!lep.'h.m:i.e Number                      Fru: Nu.111:'ber
 Street A,iaress                                                   1·en<ln:s@]ond onfiscber.rom
 ln'l.Ile, CA 92614                                                Email Address

 City, Stm.e, hp Colk                                               1448.53
                                                                   De.tignu:1 CoJif.omia St.ate 13.ar N:u:r:riber

I hereby consent. to tbe foregoing designation as foe.cl muns·d,, and dedare under penalty of pe'tjU[)" that I maintain an offke in the
Central D ~ ofCaf.ifomia. for the pndice ofiaw. in which I am physically present on a regular basis. to conduct bus.ines&.
                Dated    l<A(cr(~                                  Richard S. Endres




SECTION TV - 'Sl!!-PPLEMENT ANSWER'S HERE (AITACH ADDITIONAL PAGE'S If ~"ECE'S'SAR\1

  (Adruti1cmai Omrt Admi.•:sions}
  US District C.-0urt, Eastern DL'itrict of Michigan. Admitted.: 8/19/2016. Active and in Good Standing.
  u_s_ Court of Appeals., D.C Circuit. Admitted: 10ll 7/201 L Active .and in Good Standing.
  U.S. Court of Appeais, Feder.a1 G rcui'!.. Admitted: 1211911008. Active and in Good 'St.anding.
  U.S. Cow.t of Appeals, Sec.oruil Q,rau,t.. Aidmi.tLed.: 3JJJ/:WU. Actit.'e.and in Good 'St.andmg.
  US. Cr.lut:U:if Appeus, Thini Ciro.tit. Admitted.: 7/l2/ 21JW. Acti,"e a.nd in C..o.oo.Stmdit~.
  Supreme C..ou.rG iof the Uruted .~~aces. Admitted: Sr!HW06. Active and ~n Good :t.mmng,..




G-64 {09/.30}              APPIJCATION OF NON-RESIDENT A lTORNEY TO APPEAR fN A :SPECIFJC CASE PRO HAC VJCE                       Pagc3 of3
Case 8:20-cv-02268-DOC-DFM Document 28 Filed 12/10/20 Page 4 of 4 Page ID #:1694




                 Appellate Division of the Supreme Court
                      of the State of New York
                      First Judicial Department

            I, Susanna Rojas, Clerk of the Appellate Division of
 the Supreme Court of the State of New York, First Judicial
 Department, certify that

             Michael Steven Shuster
 was duly licensed and admitted to practice as an Attorney and
 Counsellor at Law in all the courts of the State of New York on
 March 2, 1987, has duly taken and subscribed the oath of office
 prescribed by law, has been enrolled in the Roll of Attorneys and
 Counsellors at Law on file in my office, has duly registered with the
 administrative office of the courts, and according to the records of
 this court is in good standing as an attorney and counsellor at law.


                       In Witness Thereof, I have hereunto set my
                         hand and affixed the seal of this court on
                                     December 8, 2020




                                        Clerk of the Court
8749
